Filed 8/28/15 P. v. Sosa CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B259481

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. ZM019903)
         v.

EDDIE LEON SOSA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Norman
J. Shapiro, Judge. Affirmed.
         Susan S. Bauguess, under appointment by the Court of Appeal, for Defendant and
Appellant, Eddie Leon Sosa.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Michael R. Johnsen, and Wyatt
E. Bloomfield, Deputy Attorneys General, for Plaintiff and Respondent.
                                  ________________________________
       Eddie Leon Sosa appeals from an order following a jury trial finding him to be a
sexually violent predator (SVP) under the Sexually Violent Predators Act (Welfare &
Institutions Code § 6600 et seq.) (SVPA) and committing him to the Department of
Mental Health (DMH) for an indeterminate term. We affirm. We hold that under Moore
v. Superior Court (2010) 50 Cal. 4th 802 (Moore), there is no due process right to be
restored to trial competency for purposes of SVP proceedings.
                         FACTS AND PROCEEDINGS BELOW
       In 1996, Sosa was convicted of one count of forcible rape with the use of a deadly
weapon, and was sentenced to 20 years in prison. In 2012, prior to Sosa’s release
from prison, the Los Angeles County District Attorney filed a petition for Sosa to be
committed as an SVP. A jury determined that Sosa was indeed an SVP, and the court
committed him to the Department of Mental Health for an indeterminate term.
       On several occasions throughout the proceedings, Sosa’s attorney requested that
the proceedings be stayed so that the court could hold a mental competence hearing and
determine whether Sosa was competent to stand trial and able to assist counsel in
his defense. The court denied these requests on the grounds that a defendant need not
be competent to stand trial for purposes of a hearing under the SVPA. (Moore, supra,
50 Cal.4th at p. 829.)
                                       DISCUSSION
       Sosa contends, in the only issue he raises on appeal, that he was denied due
process because the trial court denied his counsel’s requests for a hearing to determine his
competency to stand trial. Moore holds that a defendant need not be competent to stand
trial for a proceeding under the SVPA. (Moore v. Superior Court, supra, 50 Cal.4th
at p. 829.) As Sosa acknowledges, Moore is a decision of the California Supreme Court,
a court of superior jurisdiction, and we are required to follow it under principles of
stare decisis. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal. 2d 450, 454-455.)
       For this reason, the order of the trial court is affirmed.




                                               2
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                                ROTHSCHILD, P. J.
We concur:



             CHANEY, J.



             MOOR, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3